DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/12/2021 and 05/18/2022 were considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 7, 9, 17, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (11334112).  With respect to claim 1, Chen et al. discloses a computing system (100), comprising: an electronic device (130, 140) having a rear surface (rear of 130) and a bottom surface ((bottom of 140); and a case (110, 120), the case including: a first back portion (120a) mounted to and reversibly separable from the rear surface (rear of 130) of the electronic device (130, 140); a second back portion  (120b) coupled to the first back portion (120a) at an upper hinge (see figures 1, 2B); a bottom portion (110) coupled to the second back portion at a lower hinge (see figures 1, 2B); and an input device (column 3 lines 35-38) slidably mounted to the bottom portion (110) and positionable to support the bottom surface (140) of the electronic device (130, 140).  With respect to claim 2, Chen et al. discloses the computing system (100) of claim 1, wherein the input device (column 3 lines 35-38) is slidable relative to the lower hinge (see figures 1, 2B).  With respect to claim 5, Chen et al. discloses the computing system (100) of claim 1, wherein the first and second back portions (120a, 120b) are substantially planar.  With respect to claim 7, Chen et al. discloses the computing system (100) of claim 1, further comprising a magnet positioned in the input device (140) and configured to attract the electronic device (130, 140) to a supported position on the input device (140), see for example column 4 lines 23-43.  With respect to claim 9, Chen et al. discloses the computing system (100) of claim 1, wherein the input device (140) is biased to at least two positions relative to the bottom portion (110) by a pin positionable into a detent (see for example figures 2A-2C).  With respect to claim 17, Chen et al. (11334112) discloses a computer interface (100), comprising: an electronic device (130, 140); and a case (110, 120) mounted to the electronic device (130, 140) and including: a back portion (120); a bottom portion (110) pivotally connected to the back portion at a hinge; an input device (140) having a top surface (top of 110) and a support (bottom of 110), wherein the electronic device (130, 140) is positionable against the top surface (top of 110), wherein the bottom portion (110) is translatable relative to the input device (140) while the support (bottom of 110) is stationary relative to a support surface (top of 110) below the bottom portion (110).  With respect to claim 18, Chen et al. discloses the computer interface (100) of claim 17, wherein the back portion (120) comprises a first back portion (120b) mounted to a back surface of the electronic device (130, 140) and a second back portion (120a) pivotally connected to the first back portion (120b) and to the bottom portion (110).  With respect to claim 20, Chen et al. discloses the computer interface (100) of claim 17, wherein the electronic device (130, 140) is rotatable relative to the input device (140) while contacting the input device (140).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (11334112) as applied to the claims above, and further in view of Frinak et al. (20140071607).  With respect to claim 3, Chen et al. discloses the computing system (100) of claim 1.  Chen et al. does not expressly disclose the at least one of the upper and lower hinges comprises a living hinge.  Frinak et al. discloses at least one of the upper and lower hinges comprises a living hinge (118).  It would have been obvious of one having ordinary skill in the art before the effective to incorporate the teachings of Frinak et al. into the apparatus of Chen et al..  One having ordinary skill in the art would have been motivated to modify the hinge (pivot device) of Chen et al. to identify the type of hinge, since Chen et al. is silent on the type of hinge used and the living hinge (118) of Frinak et al. is one on many hinge types available at the time the invention was made.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (11334112) as applied to the claims above, and further in view of MILLER et al. (20200301480).  With respect to claim 6, Chen et al. discloses the computing system (100) of claim 1.   Chen et al. does not expressly disclose further comprising a magnet positioned in the first back portion and configured to attract the electronic device to the first back portion.  MILLER et al. discloses a magnet (106a-106f) positioned in the first back portion and configured to attract the electronic device to the first back portion (see for example figures 1 and 3-10).  It would have been obvious of one having ordinary skill in the art before the effective to incorporate the teachings of MILLER et al. into the apparatus of Chen et al..  One having ordinary skill in the art would have been motivated to modify Chen et al. to couple or engage the electronic device to the back portion.

Allowable Subject Matter
Claims 4, 8, 10, 11-16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  as to claim 4, patentability resides, at least in part, in the input device comprises a top surface having a recess in which the bottom surface of the electronic device is supportable and including all of the other limitations of the base claim; as to claim 8, patentability resides, at least in part, in the bottom portion and the input device are lockable to each other and unlockable from each other and including all of the other limitations of the base claim; as to claim 10, patentability resides, at least in part, in the lower hinge has expandable thickness and including all of the other limitations of the base claim; as to claim 19, patentability resides, at least in part, in the support comprises a set of legs extending between the input device and the support surface and including all of the other limitations of the base claim.

Claims 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance: as to claims 11-16, patentability resides in the interconnection and interrelationship between the computing device case; the first portion including a panel mountable to a back surface of an electronic device; the second portion; the adjustable connection between the first portion and the second portion, the adjustable connection being longitudinally adjustable along the panel; the bottom portion rotatably connected to the second portion and having a top surface; and the input device connectable to the electronic device and positioned on the top surface of the bottom portion, the input device being slidable relative to the top surface of the bottom portion as claimed and including all of the other limitations of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record fails to teach or fairly suggest the inventions deemed allowable or having allowable subject matter as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA LEA-EDMONDS whose telephone number is (571)272-2043. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LISA LEA-EDMONDS
Primary Examiner
Art Unit 2847



/LISA LEA-EDMONDS/Primary Examiner, Art Unit 2847                                                                                                                                                                                                        2022-09-24